DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,7,12,21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “soil substrate” lacks written description in that applicant claimed a hydroponics module, which the term itself means plant cultivation without soil; however, there is nothing in the specification to explain why a soil substrate is being used in a soilless system such as a hydroponic system. If 
	For claim 12, since applicant added the limitation of “the hydroponics module comprising a growing bed positioned below ground level” in claim 1, the specification lacks description on how a hydroponics module comprising a growing bed positioned below ground level is contained in an ISO shipping container, when it is positioned below ground level?
	All other claims depending on one or more of the above rejected claims are also rejected the same.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,7,12,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the added limitation of “soil substrate” is unclear because applicant claimed a hydroponic, which the term itself means plant cultivation without soil. Thus, the claimed limitation is unclear. 
	For claim 12, with the added limitation from claim 1 of “the hydroponics module comprising a growing bed positioned below ground level”, it is unclear how the 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claim 21 further defined the outdoor crops being at least one of bamboo or coffee; however, claim 1 did not positively claim the outdoor crops. Thus, claim 21 does not further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (KR 20090086181 A).
For claim 1, Lee discloses a modular aquaponics assembly, comprising: 
an aquaculture module (fig. 1, the top tank were refs. 36,35 are pointing at) for growing fish, the aquaculture module comprising an aquaculture tank, a tank inlet (where water from ref. 37 comes in), and a tank outlet (where water exit out at ref. 38); 
a hydroponics module (any one of the module under the top tank to the left or right in fig. 1) installable in an indoor environment (greenhouse system in fig. 1) for growing outdoor crops, the hydroponics module comprising a growing bed (either growing bed to the left or right of the top module in fig. 1) positioned below ground level 
a recirculation assembly comprising a pump (various pumps such as refs. 15, 25-1,28, etc. as mentioned in the translation) fluidly connected with the growing bed and the aquaculture tank for circulating water between the aquaculture module and the hydroponics module (all parts of the system are fluidly connected), wherein the recirculation assembly circulates water from the bed outlet to the tank inlet and from the tank outlet to the bed inlet (such is the function of the recirculation assembly as described in the translation); and 
a filtration element (52,53,54, filter paper) connected with the recirculation assembly downstream of the hydroponics module and operable to remove debris and plant nutrients from a plant wastewater stream exiting the hydroponics module, the filtration element comprising a filter media (sand is the main filter media for filter 54) operable to remove nitrates and nitrites from the plant wastewater stream so that the plant wastewater stream is neutralized (sand is being used, thus, it can remove nitrates/nitrites; note that sand is being claimed in claim 3 for the filter media that can remove nitrates/nitrites).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) in view of Jones (US 3807088 A).
 	For claim 7, Lee teaches the modular aquaponics assembly as described above but is silent about wherein the growing bed of the hydroponics module comprises a sloped trough, the bed inlet being positioned at an upper extent of the sloped trough and the bed outlet being positioned at a lower extent of the sloped trough.
Jones teaches a plant growing assembly comprising a growing bed (fig. 12, where ref. 30 is pointing at) having a sloped trough (fig. 12 shows the bed is sloped with liner 81), the bed inlet (inlet is where water comes in from ref. 76) being positioned at an upper extent of the sloped trough and the bed outlet (outlet is where pipe 78 is located) being positioned at a lower extent of the sloped trough.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the growing bed of Lee with a sloped trough as taught by Jones in order to better guide liquid downwardly for draining or the like. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above) in view of Dittman (US 20140283452 A1).
For claim 12, Lee teaches the modular aquaponics assembly as described above but is silent about wherein at least one of the aquaculture module or hydroponics module is contained in an ISO shipping container.
Dittman teaches hydroponic growing module that is contained in an ISO shipping
container (in various paragraphs in the specification, for example, 0025 and the
abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contain the at least one of the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (as above).
For claim 21, Lee teaches the modular aquaponics assembly as described above but is silent about wherein the outdoor crops comprise at least one of bamboo or coffee. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select at least one of bamboo or coffee in the assembly of Lee, depending on the user’s preference as to which crop(s) he/she wishes to grow. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,7,12,21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643